Citation Nr: 0801516	
Decision Date: 01/15/08    Archive Date: 01/29/08

DOCKET NO.  05-10 783A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

Entitlement to an increased evaluation for bilateral hearing 
loss, currently evaluated as noncompensably disabling, to 
include the propriety of the reduction of a 10 percent 
rating, effective July 1, 2004.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Associate Counsel




INTRODUCTION

The veteran served on active duty from April 1966 to June 
1970.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an April 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska.

The Board notes that a claim stemming from a rating reduction 
action is a claim for restoration of the prior rating and, 
typically, does not also contemplate a claim for an increased 
rating.  Peyton v. Derwinski, 1 Vet. App. 292 (1991); 
Dofflemyer v. Derwinski, 2 Vet. App. 277, 280 (1992).  
However, in this case the April 2004 rating determination was 
partly a response to an October 2003 correspondence in which 
the veteran sought an increased rating for his service 
connected bilateral hearing loss.  Thus, the Board believes 
that the April 2004 rating determination which reduced the 
veteran's rating was simultaneously also a denial of his 
petition to have the rating increased.  As a result, the 
veteran's appeal of that rating determination has brought 
before the Board the issue of the propriety of the reduction 
of the rating in addition to the veteran's claim for 
entitlement to an increased rating for bilateral hearing 
loss.


FINDINGS OF FACT

1.  By an April 2004 decision, the RO found error in its own 
February 2002 decision to the extent that it assigned a 10 
percent disability rating for bilateral hearing loss; the RO 
then assigned a noncompensable disability rating for the 
veteran's bilateral hearing loss.  The April 2004 decision 
was based on applicable law and regulations in effect at that 
time of the February 2002 decision and was appropriately 
supported by the evidence then of record.

2.  Audiological evaluation establishes that the veteran's 
left ear hearing loss is consistent with Level I hearing 
impairment and that his right ear hearing loss is consistent 
with Level IX hearing impairment.


CONCLUSIONS OF LAW

1.  The April 2004 rating decision, which reduced the 
veteran's bilateral hearing loss disability compensation from 
10 percent to noncompensable, was proper.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 3.105, 4.85, 4.86, 
Diagnostic Code 6100 (2007).

2.  The criteria for a compensable disability rating for 
bilateral hearing loss have not been met.  38 U.S.C.A. §§ 
1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.383, 3.385, 
4.85, 4.86, and Diagnostic Code 6100 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify claimants for VA benefits of 
information necessary to submit in order to complete and 
support a claim and has a duty to assist claimants in the 
development of evidence. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2007).

The basic VCAA notice requirements in this appeal have been 
satisfied by virtue of letters sent to the veteran in 
November 2003 and July 2006.  These letters advised the 
veteran of the information necessary to substantiate his 
claim and of his and VA's respective obligations for 
obtaining specified different types of evidence.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
addition, the July 2006 letter expressly told the veteran to 
provide any relevant evidence in his possession, while the 
November 2003 letter implicitly told him to do so.  See 
38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004).  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim. 
Assistance shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(a), (d); 38 C.F.R. § 3.159(c), (d).  The 
claims file contains all available evidence pertinent to the 
claim, including VA medical records and VA examination 
reports from April 2002, November 2003, and November 2006.  
There is no pertinent, outstanding evidence that requires 
further development.  

As a final note, the Board observes that the Court has held 
that the VCAA has no applicability in determining whether 
there was clear and unmistakable error (CUE) in decisions by 
the Board.  See Livesay v. Principi, 15 Vet. App. 165 (2001) 
(en banc).  More recently, the Court concluded that the VCAA 
is not applicable to CUE matters related to RO rating 
decisions.  Parker v. Principi, 15 Vet. App. 407 (2002).  
Thus, any discussion regarding the duty to notify and assist 
the veteran with respect to his claim regarding whether the 
reduction of his service-connected bilateral hearing loss was 
proper is unnecessary.

Analysis

By a rating decision dated in February 2002, the RO granted 
an increased, 10 percent rating for the veteran's service-
connected bilateral hearing loss, effective June 10, 1999.  
This rating decision noted that an October 1997 VA 
examination report showed 94 percent discrimination and an 
average puretone threshold of 41 decibels in the right ear, 
and an average puretone threshold of 85 in the left ear.  
Citing 38 C.F.R. § 4.85(h), Table VIA, the rating decision 
stated that "hearing loss is evaluated as 10 percent 
disabling whenever the percentage of discrimination in one 
ear is between 92 and 100 with an average puretone decibel 
loss less than 42, and average puretone loss between 84 and 
90."

A January 2004 rating decision proposed that the veteran's 
bilateral hearing loss disability rating be returned to a 
noncompensable level based on clear and unmistakable error in 
the February 2002 decision.  This proposed reduction was 
finalized in an April 2004 rating decision.  Specifically, 
the January 2004 proposal and the April 2004 decision applied 
the average puretone threshold of 85 decibels to Table VIA 
and determined a "0 percent evaluation is derived from Table 
VII of 38 CFR 4.85 by intersecting row I, [designating the 
level of hearing impairment of] the better ear, with column 
VIII, [designating the level of hearing impairment of] the 
poorer ear."  See 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 
6100.  Accordingly, because proper application of the 
veteran's puretone thresholds and speech discrimination 
results yields a noncompensable rating, the RO determined 
that the current 10 percent disability rating was clearly and 
unmistakably erroneous.  See 38 C.F.R. § 3.105(a).

The veteran asserts that he is entitled to a higher rating 
for his service-connected bilateral hearing loss, currently 
evaluated as noncompensably disabling under Diagnostic Code 
6100. 38 C.F.R. §§ 4.85, 4.86.  He contends, in part, that 
the reduction of his service-connected bilateral hearing loss 
disability rating was improper.

Under applicable law, previous determinations which are final 
and binding are to accepted as correct in the absence of CUE.  
38 C.F.R. § 3.105(a).  Where evidence establishes such error, 
the prior decision will be reversed or amended.  Id.

The criteria to determine whether CUE was present in a prior 
determination are as follows: (1) either the correct facts, 
as they were known at the time, were not before the 
adjudicator (i.e., there must be more than a simple 
disagreement as to how the facts were weighed or evaluated) 
or the statutory or regulatory provisions extant at the time 
were incorrectly applied; (2) the error must be undebatable 
and of the sort which, had it not been made, would have 
manifestly changed the outcome at the time it was made; and 
(3) a determination that there was CUE must be based on the 
record and law that existed at the time of the prior 
adjudication in question.  Russell v. Principi, 3 Vet. App. 
310 (1992).

CUE is a very specific and rare kind of 'error.'  It is the 
kind of error, of fact or of law, that when called to the 
attention of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error. . .

Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).

If a claimant-appellant wishes to reasonably raise CUE there 
must be some degree of specificity as to what the alleged 
error is and, unless it is the kind of error that, if true, 
would be CUE on its face, persuasive reasons must be given as 
to why the result would have been manifestly different but 
for the alleged error.  There is a presumption of validity to 
otherwise final decisions, and where such decisions are 
collaterally attacked--and a CUE claim is undoubtedly a 
collateral attack--the presumption is even stronger.  See 
Grover v. West, 12 Vet. App. 109, 111-112 (1999); Daniels v. 
Gober, 10 Vet. App. 474, 478 (1997); Caffrey v. Brown, 6 Vet. 
App. 377, 383-384 (1994); Damrel v. Brown, 6 Vet. App. 242, 
245 (1994).  See Bustos v. West, 179 F.3d 1378 (Fed. Cir. 
1999) (expressly adopting the "manifestly changed the 
outcome" language in Russell).

Generally, if VA determines that the evaluation of a service- 
connected disability must be reduced on the basis of CUE or 
that service connection should be severed, it must follow 
certain procedures prior to implementing the reduction or 
severance.  See 38 C.F.R. § 3.105(d) and (e).  According to 
38 C.F.R. § 3.105, where the reduction in evaluation of a 
service-connected disability is considered warranted and the 
lower evaluation would result in a reduction of compensation 
payments currently being made, the RO must issue a rating 
proposing the reduction or discontinuance and setting forth 
all material facts and reasons.  In addition, the RO must 
notify the veteran that he has 60 days to present additional 
evidence showing that compensation should be continued at the 
present level.  38 C.F.R. § 3.105(e).  In this case, the RO 
satisfied these procedural requirements by a letter dated in 
February 2004.

After completing the predetermination procedures specified in 
38 C.F.R. § 3.105(e), the RO must send the veteran written 
notice of the final action.  This notice must set forth the 
reasons for the action and the evidence upon which the action 
is based.  38 C.F.R. § 3.105(e).  Where a reduction of 
benefits is found warranted following consideration of any 
additional evidence submitted and the reduction was proposed 
under the provisions of 38 C.F.R. § 3.105(e), the effective 
date of the final action shall be the last day of the month 
in which a 60-day period from the date of notice to the 
beneficiary of the final action expires.  38 C.F.R. § 
3.105(e).  The RO satisfied the requirements by providing 
written notice of the final action in April 2004 and allowing 
a 60-day period to expire before assigning the effective date 
of July 1, 2004, for the reduction.  Thus, the Board will now 
turn to the issue of whether there was CUE with respect to 
the RO's decision to reduce the disability rating for the 
veteran's bilateral hearing loss.  

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which assigns 
ratings based on the average impairment of earning capacity 
resulting from a service-connected disability.  38 U.S.C.A. § 
1155; 38 C.F.R. Part 4 (2007).  An evaluation of the level of 
disability present also includes consideration of the 
functional impairment of the appellant's ability to engage in 
ordinary activities, including employment.  38 C.F.R. § 4.10 
(2007).  The governing regulations provide that the higher of 
two evaluations will be assigned if the disability more 
closely approximates the criteria for that rating.  
Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7 
(2007).

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, No. 05-2424 (U.S. Vet. App. Nov. 
19, 2007).  The analysis in the following decision is 
therefore undertaken with consideration of the possibility 
that different ratings may be warranted for different time 
periods. 

Service-connected hearing loss is rated under Diagnostic Code 
6100.  See 38 C.F.R. § 4.85 (2007).  Generally, hearing loss 
disability evaluations range from noncompensable to 100 
percent based on organic impairment of hearing acuity, as 
measured by controlled speech discrimination tests, in 
conjunction with the average hearing threshold, as measured 
by puretone audiometric tests in the frequencies 1000, 2000, 
3000 and 4000 cycles per second.  The rating schedule 
establishes eleven auditory acuity levels designated from 
Level I for essentially normal hearing acuity, through Level 
XI for profound deafness.  The numeric designation of 
impaired hearing, Levels I through XI, is determined for each 
ear by intersecting the vertical column appropriate for the 
puretone decibel loss and the horizontal row appropriate to 
the percentage of speech discrimination on Table VI.  See 38 
C.F.R. § 4.85.  Table VII is then used to determine the 
compensation rate by combining the Roman numeral designations 
for hearing impairment in both ears.  See 38 C.F.R. § 4.85.

Table VIA may alternately be used for certain exceptional 
patterns of hearing impairment.  For example, when the pure 
tone threshold at each of the four specified frequencies 
(1,000, 2,000, 3,000, and 4,000 Hertz) is 55 decibels or 
more, the rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIA, whichever results in the higher numeral.  38 
C.F.R. § 4.86(a) (2007).  Additionally, when the puretone 
threshold is 30 decibels or less at 1,000 Hertz, and 70 
decibels or more at 2,000 Hertz, Table VI or Table VIA is to 
be used, whichever results in the higher numeral, and that 
Roman numeral will then be elevated to the next higher Roman 
numeral.  38 C.F.R. § 4.86(b) (2007).  The resulting levels 
of hearing impairment for each ear will then be applied to 
Table VII.  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, 4000 Hertz are 26 decibels or greater; 
or when speech discrimination scores using the Maryland CNC 
Test are less than 94 percent.  38 C.F.R. § 3.385. 

At the time of the April 2002 VA examination report, the 
veteran's right ear puretone thresholds were 15, 10, 35, 60, 
and 70 decibels, for an average of 44 decibels, and his 
speech discrimination score was 94 percent.  His left ear 
puretone thresholds were 75, 75, 75, 105, and 105 decibels, 
for an average of 90 decibels, and his speech discrimination 
score was 86 percent.  The Board notes that the veteran's 
left ear hearing loss qualifies as an exceptional pattern of 
hearing impairment under 38 C.F.R. § 4.86(a), meaning that 
these results may be applied to either Table VI or Table VIA, 
whichever produces the higher result.

When the puretone threshold average, 44 decibels, and the 
speech discrimination score, 94 percent, are combined on 
Table VI, a Level I designation of hearing impairment results 
for the veteran's right ear.  The veteran's 90-decibel 
puretone threshold and 86 percent speech discrimination 
scores, when applied to Table VI, produce a Level IV hearing 
impairment.  On the other hand, when they are applied to 
Table VIA, these numbers result in a Level VIII designation 
of hearing impairment.  When combined on Table VII, the Level 
I designation of the right ear and the Level VIII designation 
of the left ear result in a noncompensable disability rating.  

Thus, the Board finds that the April 2004 RO rating action 
was proper in reducing the veteran's service-connected 
disability rating for bilateral hearing loss to a 
noncompensable level.  The April 2004 rating decision was 
supported by the evidence of record and correctly applied 
prevailing legal authority from February 2002.  The April 
2004 rating decision correctly applied prevailing legal 
authority. The outcome was not undebatably erroneous.  
Furthermore, the RO, had before it the correct facts as they 
were known at the time, and the RO's conclusion does not 
amount to legal error.

Having determined that the RO's reduction of the veteran's 
disability rating for bilateral hearing loss was proper, the 
Board will now turn to the issue of whether an increased 
rating for the veteran's bilateral hearing loss is warranted.  
VA audiological examinations from November 2003 and November 
2006 are relevant to this inquiry.

The November 2003 VA audiological examination produced right 
ear puretone thresholds of 20, 15, 45, 65, and 65 decibels, 
for an average of 48 decibels, and a speech recognition score 
of 96 percent.  The veteran's left ear puretone thresholds 
were 80, 80, 90, 105, and 105 decibels, for an average of 95 
decibels, and a speech recognition score of 84 percent.  On 
Table VI, the veteran's left ear score is indicative of a 
Level I hearing impairment.  On Table VIA, the veteran's 
right ear hearing loss is at Level IX.  When combined on 
Table VII, the Level I hearing impairment of the right ear 
and the Level IX hearing impairment of the left ear result in 
a noncompensable disability rating.

The November 2006 VA audiological examination produced right 
ear puretone thresholds of 25, 20, 40, 65, and 85 decibels, 
for an average of 52.5 decibels, and a speech recognition 
score of 96 percent.  The veteran's left ear puretone 
thresholds were 90, 90, 85, 105+, and 105+ decibels, for an 
average of 96.25 decibels, and a speech recognition score of 
44 percent.  On Table VI, the veteran's left ear score is 
indicative of a Level I hearing impairment.  On both Tables 
VI and VIA, the veteran's right ear hearing loss is at Level 
IX.  When combined on Table VII, the Level I hearing 
impairment of the right ear and the Level IX hearing 
impairment of the left ear result in a noncompensable 
disability rating.

The evidence in this case fails to show that the veteran's 
right ear hearing loss has caused marked interference with 
his employment beyond that interference contemplated in the 
assigned rating, and the veteran has never been hospitalized 
for this disability.  Therefore, in the absence of evidence 
of an exceptional disability picture, referral for 
consideration of an extraschedular evaluation is not 
warranted.  See 38 C.F.R. § 3.321(2007).  


The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as 
required by law and VA regulations.  38 U.S.C.A. § 5107(b); 
38 C.F.R. §§ 3.102.  The preponderance of the evidence is 
against the veteran's claim, and it must be denied.


ORDER

The rating reduction for the veteran's bilateral hearing loss 
from 10 percent to a noncompensable evaluation was proper, 
and the appeal is denied.

Entitlement to an increased evaluation for bilateral hearing 
loss, currently evaluated as noncompensably disabling, is 
denied.


____________________________________________
C. TRUEBA
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


